Earl Warren: Number 7, Leon Wolfe, George Simkins, Jr., et al., Petitioners, versus the State of North Carolina. Mr. Atkins, you may proceed.
J. Alston Atkins: Mr. Chief Justice, may it please the Court. In this case, the Court postponed further consideration of request in the jurisdiction until this hearing on the merit. We have discussed the manner of jurisdiction at length as the first question in the brief on the merits and we do request consideration here. Appellants have alleged the questions of jurisdiction in this kind of setting. In this case, six Negro appellants who are citizens of Greensboro, North Carolina, had been convicted of the crime of criminal trespass for peacefully playing golf on the public municipal golf course of that City. And appellants are under a 15-day jail sentences imposed under Section 14-134 of the General Statutes of North Carolina. Appellants alleged first in the motion to quash and then in the motion to set aside the verdict, the motion to quash being incorporated also in the motion to set aside the verdict. That this statute in this case has been and is being unconstitutionally applied to these appellants because it is being used to implement by prosecution and jail sentences, the denial of certain constitutional rights of appellant under the Fourteenth Amendment and also in the Supremacy Clause of the Constitution. In that -- first in this case on the question of racial discrimination, the trial court was put upon notice in the motion to quash that the position of the defendants there, appellants here, was raising a question of racial discrimination and when the trial came on, the trial court in this case close the mouths of the State's agencies who were in operation and control of this golf course by refusing to permit them to divulge what they knew and it's -- we believe what the State knew as to the operation of this golf course, so far as the exclusion of Negroes from participation and discrimination against them in play upon this golf course Those actions of the trial court found on pages 45, 48, and 78 of the record, where on page 45, the appellee's agent (Inaudible) who was the assistant golf pro in charge of the golf course, when appellants sought to play, testified that no Negro had played on this golf course, insofar as he knew and when -- but that some had sought to play and when he was asked to tell why they have not played, the trial court would not permit him to testify with reference to why Negroes had not played on the golf course. On page 48 of the record when the golf pro and manager of the golf course himself, was on the stand -- and by the way, his testimony shows that he had been the golf pro and manager from the time the golf course was first opened in 1941, down until the time of this trial. He was not permitted by the trial court even to tell whether or not any Negroes had played on the golf course, to say nothing of while he had not played. As of those two witnesses, it's our view that they knew more about the question of racial discrimination on this golf course than anybody else and that it was virtually preventing the appellants, defendants there, from proving by the State's own agents, whose knowledge we believe of knowledge of the State, that there was in fact racial discrimination and exclusion from this golf course. Now, on page 78 of the record, the president of the golf corporation which was found to be insofar as I know, there's no dispute as to that golf corporation being an agency of the State, it appeared that he was a witness in a case in the United States District Court for the Middle District of North Carolina, which I shall discuss shortly. Where --
William O. Douglas: Who is this witness, did you say?
J. Alston Atkins: His name is John R. Hughes. He was the president of this golf corporation which was in control in management of the golf course. He had testified in a case in the United States District Court for the Middle District of North Carolina, involving the identical acts of playing golf which held to be a crime in this case. And the appellants, defendants there, undertook to show by this witness that what he testified to in that case. And the trial court refused on this ground. Appellants have sought to call him as an adverse witness when the State rested this case without calling him and the trial court refused to be permit -- to permit and to be called as an adverse witness. He had been subpoenaed to bring the bylaws of the corporation which he did. And so the defendants, appellants here, put him on the stand anyway and to try to prove what he knew better than anybody else, in turning -- concerning the operation of this golf course and he had been the chief witness through which racial discrimination and the mechanics and the actualities of operating the golf course have been proved in the federal court case to which I will come in a moment. And because the appellants, defendants there had -- had called him, when State rested without calling him and when the federal court refused to permit and to be called as an adverse witness, I think the record shows clearly that he was hostile. The trial court would not permit the appellants, defendants there, to prove anything in the transcript of the record from the federal court by this witness. We think that the Court has jurisdiction to review the question of whether or not, these actions of the trial court do implement a denial of due process by preventing the defendants' files here from proving that case there and hence, preventing them from proving the question of racial discrimination.
Felix Frankfurter: What was it that they were not allowed to prove? What offer of proof did they make that was denied by the trial court?
J. Alston Atkins: They -- the defendants there, counsel for defendants, when the witness Hughes had said that he had not testified for his association in the federal court case. The counsel for appellants, defendants, said -- I think that's found on the top of page 78 of the record, “I hold in my hand a transcript of the record in that case. Whereupon, the prosecuting solicitor objected and the trial court would not permit the appellants, defendants there, to go any further into the matter of what was in that transcript of the record.
Felix Frankfurter: What does -- what does that mean, I told you that you could call him as your witness?
J. Alston Atkins: Defendants --
Felix Frankfurter: I --
J. Alston Atkins: -- have sought to call him as an adverse witness, so that they might impeach him. And if he was hostile as he was clearly hostile from his answer to the question in the bottom of page 77, the State would not -- I though that the -- the trial court would not permit him to be called an adverse witness. And to try to have his testimony, the defendants called.
Felix Frankfurter: And so the real -- the real ruling adversed to you, that is to be complained of, is that he wouldn't allow you to introduce as evidence on the basis of having called a hostile witness rather than calling him as your witness and making him your witness and then making this offer. Isn't that true?
J. Alston Atkins: That's correct. Yes, sir.
Felix Frankfurter: Well, is that a -- you -- is that violative of the Fourteenth Amendment? Isn't that a ruling on the local law of evidence?
J. Alston Atkins: Except as it presents a question of fundamental fairness which we think it does, all of these rulings not permitting these witnesses to testify with regard to the question of racial discrimination which will --
Felix Frankfurter: But he didn't rule that you couldn't offer their testimony. He said, “You must introduce that to one vehicle rather than another. You chose to bring this in as an impeaching testimony.” And the Court said, “Bring him in. Call him as your witness.” Now, I'm not -- I don't know whether he was right or wrong about it, but I want to know whether that is the basis of saying some United States constitutional right was denied to, that he made a ruling as to whether you should have an adverse witness or your own witness.
J. Alston Atkins: Well, as I have thought, Mr. Justice Frankfurter, that where a State through its agencies, is in possession of information which nobody else possesses and we -- and we think that that was clear and true after this president of the operating corporation of the golf course, that it -- it presents a question of fundamental unfairness when the State refuses to divulge through him, what he knows with regard to that matter.
Felix Frankfurter: Well, then the -- then the claim of violation of due process is that you weren't allowed to bring forward your testimony, relevant testimony and therefore, the trial was fundamentally unfair. Is that your position?
J. Alston Atkins: That's one of the -- so far as these --
Felix Frankfurter: That has nothing to do with -- that has nothing to do with discrimination or the use of the golf course or anything. That has to do with the conduct of a trial and he alleged unjustifiable -- so unjustifiable as divided at the due process of letting you prove your case.
J. Alston Atkins: Mr. Justice Frankfurter, where it is clear that the question of racial discrimination is involved as it was, we believe in this case especially in view of the motion to quash. And the -- those who are operating the golf course, the golf assistant pro (Inaudible) the golf pro manager then established, when they are asked, "Have Negroes played on this golf course as best for last?" And he said, "They have not to his knowledge, but that some have presented themselves for playing."
J. Alston Atkins: We think that it does present a question of fundamental unfairness when the State refused to permit him to tell why the Negroes were not permitted to play or did not play on the golf course.
Felix Frankfurter: Well, would you -- you could have to tell me whether you maintain that the court, the trial court, unqualifiedly prevented you from putting in this evidence or merely said you can't do it this way which is it?
J. Alston Atkins: Well, I think they settled as to these witnesses that you could not prove it by them.
Felix Frankfurter: By them, calling them the way you did. He --
J. Alston Atkins: On a state.
Felix Frankfurter: -- didn't even say you couldn't -- you could --
J. Alston Atkins: The State -- the State called up the -- the assistant golf pro and the golf pro, they were not our witnesses.
Felix Frankfurter: Well, I understand that. I don't know the rest of the record, but what you called your -- our attention on page 78 that --
J. Alston Atkins: (Voice Overlap) --
Felix Frankfurter: -- they right or wrong in reading that merely as a ruling as to the time and manner and circumstances under which what you offered to prove you were disallowed to prove. Isn't that all that's set there on page 78? You may have other matters in the record with which I'm not familiar.
J. Alston Atkins: Going to the question of adverse witnesses as I believe -- well, so far as we've been able to find there's no particular case on it, that where a state agent is in possession of information, it is clear that this agent is hostile, that the State there has violated due process where it refuses to divulge through this witness, by a rule that you cannot call him as an adverse witness. For instance, when he said that he had not testified in the federal court case, we were not permitted to show by the transcript what -- what the facts were. The second point is that in this case, this statute, if it meant the conviction and sentence to jail of Negro citizens for exercising constitutional right to play golf on this golf course, the identical acts of playing golf having been held by the United States District Court for the Middle District of North Carolina in the case of Simkins against City of Greensboro and others, that these identical acts represented the constitutional rights of the appellants and that the denial of play was unlawful -- an unlawful interference for the constitutional rights of the defendant who were plaintiffs in that action and that this denial was based upon race and color. And at that point, which we think gives the Court jurisdiction and other matter of points that I mentioned in the brief, in this case for the very first time, so far as we have been able to determine --
Potter Stewart: Mr. Atkins --
J. Alston Atkins: Sir.
Potter Stewart: -- excuse me for interrupting you, but was this trial a jury trial?
J. Alston Atkins: The criminal cases --
Potter Stewart: Yes.
J. Alston Atkins: -- before. Yes, sir.
Potter Stewart: And what did the trial court tell the jury about the matter of racial discrimination?
J. Alston Atkins: They said that the law of racial discrimination was that defendants could not be denied the right to play because of racial discrimination. And that's why I think that the first point was -- we think the first point was important at the same time that he was saying that racial discrimination was not involved and could not be used to keep defendants from playing on the golf course. He was refusing to permit the golf pro and the assistant golf pro, to tell why no Negroes had played on the course. In other words, it's our view so far as that factual situation is concerned that number one, the -- the very thing that the trial court was telling to the jury about the federal law being that Negroes could not be excluded on the ground of race, he was by his by rulings, when the assistant golf pro and the golf pro will understand, refusing to let us prove those very things which would show racial discrimination. The third point --
Potter Stewart: I -- I don't quite get why evidence as to whether or not, other Negroes and other times had -- had or had not played on this golf course. How -- how that would go to the merits of this particular case, so long as the trial judge instructed the jury as you tell us that he did that the Negroes could not be excluded because of the fact they were Negroes.
J. Alston Atkins: Well, there is a rule of exclusion which this Court asked about that with reference to the proof of racial discrimination, since it is very difficult to prove except by laws or doing of discriminating. That is not necessary as I understand the rule in such cases Hernandez against Texas and Eubanks against Louisiana and others, that when the defendants in this case, appellants prove three things, first, that they are members of a group, a clan. Second, that some of them have the same qualifications that other people have or permitted to exercise these public rights. And third, that over a long period of time, no member of the class has been permitted to enjoy his right that that makes a prima facie case which then the State must met. And we do not think they merit as required under -- under the decision of this Court. All the testimony which they offered to me, it was the testimony of the assistant pro applied whereas he said, “The reason I didn't let them play was that this was a private club for members and invited guests only.” We think that that's much weaker than in Hernandez where five jury commissioners in the presence of a prima facie case testified that they had used only their best judgment in selecting the best qualified jurors and where the judges in charge of the selection of jurors -- grand jurors, I believe in Eubanks, testified that they were just trying to get their best qualified people. Now, that test order was held to be insufficient to meet the prima facie case. We think that that is adequate if evidence in the record -- aside from they exclude -- the excluded evidence, but we think that it was a -- a denial of this constitutional rights to say in one breath that racial discrimination has nothing to do in the next breath that you cannot prove it.
William J. Brennan, Jr.: But the fact that this direct motion for a directed verdict and acquittal on the record as it stood. As I understand it, the North Carolina law is that racial discrimination had that been established as the reason for the exclusion, would have been a complete defense to these charges.
J. Alston Atkins: I understand that that's true. They recognize the decisions of this Court. It's not -- not original on the -- but they (Voice Overlap) --
William J. Brennan, Jr.: Although, it was not in the course of this case, I forgotten, but were there not two opinions of the Supreme Court of North Carolina?
J. Alston Atkins: That's correct. And then --
William J. Brennan, Jr.: And then the --
J. Alston Atkins: -- and we were first --
William J. Brennan, Jr.: -- it was laid down that if you prove racial discrimination that would be a complete defense to these criminal charges.
J. Alston Atkins: No, sir. That question was not before the Court in that first opinion. That was a failure of technical question of whether or not, there was a (Voice Overlap) --
William J. Brennan, Jr.: On any event --
J. Alston Atkins: -- of error --
William J. Brennan, Jr.: -- whenever it was, that is the -- that is the rule, I gather, is it not, in North Carolina?
J. Alston Atkins: In adoption of the --
Felix Frankfurter: That's the ruling --
J. Alston Atkins: -- servants of this Court.
Felix Frankfurter: -- that is the ruling, if I may intervene, that's the ruling of case. The judgment of which is the one that is now before us. Is that right?
J. Alston Atkins: I -- I think that's true.
William J. Brennan, Jr.: Yes. That's what I said was. Well now, as I -- I think you just said that there was other evidence upon which there might have been an acquittal establishing racial discrimination, notwithstanding the exclusion of the evidence you've been talking about. And yet, do I understand that there was no motion for directed verdict of acquittal on that ground?
J. Alston Atkins: There was a motion for nonsuit, which I think mass with the same thing in --
William J. Brennan, Jr.: When was that? At the -- at the --
J. Alston Atkins: Close of the evidence.
William J. Brennan, Jr.: At the close of the evidence?
J. Alston Atkins: That's correct.
William J. Brennan, Jr.: And then --
J. Alston Atkins: And then a motion set aside the verdict after the verdict, which raised these constitutional questions.
William J. Brennan, Jr.: Tomorrow, we're about closing time, would you point out in the record where that is?
J. Alston Atkins: Yes, sir.
Earl Warren: We'll recess.